               Case 5:21-cr-00075-JWH Document 28 Filed 08/05/21 Page 1 of 5 Page ID #:191



                                                          United States District Court
                                                          Central District of California


 UNITED STATES OF AMERICA vs.                                                  Docket No.             EDCR 21-00075-JWH

 Defendant            Richard Loren Lewis                                      Social Security No. 0         2      9     3

 akas:    Lewis, Rick                                                          (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                        MONT     DA      YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.            07        30       21


 COUNSEL                                                             Angela C. C. Viramontes, DFPD
                                                                              (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.           NOLO                   NOT
                                                                                                                 CONTENDERE               GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of: Bank Fraud and
  FINDING             False Statement to a Financial Institution, in violation of 18 U.S.C. §§ 1344(1), 2(b) and 18 U.S.C. §§ 1014, 2(b), as charged in
                      Count One and Count Two of the Information.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Richard Loren
  ORDER               Lewis, is hereby committed to the custody of the Bureau of Prisons to be imprisoned for a term of: TWENTY-SEVEN
                      (27) MONTHS. This term consists of TWENTY-SEVEN (27) months on each of Counts One and Two of the
                      Information, to be served concurrently.


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial
Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $3,414,064.08 pursuant to 18 U.S.C. § 3663A.

The amount of restitution ordered shall be paid as follows:

         Victim                                   Amount
         Silicon Valley Bank                      $3,414,064.08

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’
Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release from custody, nominal monthly
payments of at least 10% of defendant’s gross monthly income but not less than $100, whichever is greater, shall be made during the period of
supervised release and shall begin 90 days after the commencement of supervision. Nominal restitution payments are ordered as the Court
finds that the defendant’s economic circumstances do not allow for either immediate or future payment of the amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability to pay
interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with Second Amended General Order No. 20-04.

CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 1 of 5
               Case 5:21-cr-00075-JWH Document 28 Filed 08/05/21 Page 2 of 5 Page ID #:192

 USA vs.      Richard Loren Lewis                                                  Docket No.:     EDCR 21-00075-JWH


Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is not
likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Richard Loren Lewis, is hereby committed
on Count One and Two of the Information to the custody of the Bureau of Prisons for a term of 27 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years. This term consists of five years
on each of Counts One and Two of the Information, all such terms to run concurrently, under the following terms and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
                      Second Amended General Order 20-04, including the conditions of probation and supervised release set forth in Section III of
                      Second Amended General Order 20-04.

         2.           During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance
                      with this judgment’s orders pertaining to such payment.

         3.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.           The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments, and any
                      other financial gains to the Court-ordered financial obligation.

         5.           The defendant shall provide the Probation Officer with access to any and all business records, client lists, and other records
                      pertaining to the operation of any business owned, in whole or in part, by the defendant, as directed by the Probation Officer.

         6.           The defendant shall submit the defendant’s person, property, house, residence, vehicle, papers, computers, cell phones,
                      other electronic communications or data storage devices or media, email accounts, social media accounts, cloud storage
                      accounts, or other areas under the defendant’s control, to a search conducted by a United States Probation Officer or law
                      enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
                      occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to this condition will
                      be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has violated a
                      condition of his supervision and that the areas to be searched contain evidence of this violation.

The drug testing condition mandated by statute is suspended based on the Court’s determination that the defendant poses a low risk of future
substance abuse.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12:00 noon, on
August 31, 2021. In the absence of a place to surrender, the defendant shall report on or before the same date and time, to the United States
Marshal located at the United States District Court, 3470 Twelfth Street, Room 145, Riverside, CA 92501.

Bond is ordered exonerated upon self-surrender.

The defendant was informed of his right to appeal.

///

///

///

///




CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 2 of 5
               Case 5:21-cr-00075-JWH Document 28 Filed 08/05/21 Page 3 of 5 Page ID #:193

 USA vs.      Richard Loren Lewis                                                       Docket No.:     EDCR 21-00075-JWH


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 5, 2021
            Date                                                           John W. Holcomb, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            August 5, 2021                                          By
            Filed Date                                                     Irene Vazquez, Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local              9.     The defendant must not knowingly associate with any persons
       crime;                                                                             engaged in criminal activity and must not knowingly associate with
 2.    The defendant must report to the probation office in the federal                   any person convicted of a felony unless granted permission to do so
       judicial district of residence within 72 hours of imposition of a                  by the probation officer. This condition will not apply to intimate
       sentence of probation or release from imprisonment, unless                         family members, unless the court has completed an individualized
       otherwise directed by the probation officer;                                       review and has determined that the restriction is necessary for
 3.    The defendant must report to the probation office as instructed by                 protection of the community or rehabilitation;
       the court or probation officer;                                             10.    The defendant must refrain from excessive use of alcohol and must
 4.    The defendant must not knowingly leave the judicial district without               not purchase, possess, use, distribute, or administer any narcotic or
       first receiving the permission of the court or probation officer;                  other controlled substance, or any paraphernalia related to such
 5.    The defendant must answer truthfully the inquiries of the probation                substances, except as prescribed by a physician;
       officer, unless legitimately asserting his or her Fifth Amendment           11.    The defendant must notify the probation officer within 72 hours of
       right against self-incrimination as to new criminal conduct;                       being arrested or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the probation           12.    For felony cases, the defendant must not possess a firearm,
       officer and must notify the probation officer at least 10 days before              ammunition, destructive device, or any other dangerous weapon;
       any anticipated change or within 72 hours of an unanticipated change        13.    The defendant must not act or enter into any agreement with a law
       in residence or persons living in defendant’s residence;                           enforcement agency to act as an informant or source without the
 7.    The defendant must permit the probation officer to contact him or                  permission of the court;
       her at any time at home or elsewhere and must permit confiscation           14.    The defendant must follow the instructions of the probation officer
       of any contraband prohibited by law or the terms of supervision and                to implement the orders of the court, afford adequate deterrence
       observed in plain view by the probation officer;                                   from criminal conduct, protect the public from further crimes of the
 8.    The defendant must work at a lawful occupation unless excused by                   defendant; and provide the defendant with needed educational or
       the probation officer for schooling, training, or other acceptable                 vocational training, medical care, or other correctional treatment in
       reasons and must notify the probation officer at least ten days before             the most effective manner.
       any change in employment or within 72 hours of an unanticipated
       change;




CR-104 (docx 12/20)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 3 of 5
               Case 5:21-cr-00075-JWH Document 28 Filed 08/05/21 Page 4 of 5 Page ID #:194

 USA vs.      Richard Loren Lewis                                                Docket No.:     EDCR 21-00075-JWH



    The defendant must also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
 order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments
 must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
 statement, with supporting documentation as to all assets, income, and expenses of the defendant. In addition, the defendant must not apply
 for any loan or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

CR-104 (docx 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 5
               Case 5:21-cr-00075-JWH Document 28 Filed 08/05/21 Page 5 of 5 Page ID #:195

 USA vs.      Richard Loren Lewis                                                Docket No.:      EDCR 21-00075-JWH



                                  These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                                By
            Date                                                     Deputy Marshal

                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                                By
            Filed Date                                               Deputy Clerk



                                                  FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                                Date




                      U. S. Probation Officer/Designated Witness                               Date



CR-104 (docx 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
